DETAILED ACTION
This Office Action is in response to the Amendment filed 6/3/22.  As requested, the specification and claims 1, 9-13 have been amended, claims 2 and 3 have been cancelled, and new claims 14-20 have been added.  Claims 1 and 4-20 are pending in the instant application.
In response to the arguments on pages 8-10 of the remarks filed 6/3/22, the 102 and 103 rejections from the previous Non-final Office Action have been withdrawn.  However, upon further consideration new rejections are provided below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claim 1, the recitation of  “a vacuum source” in line 5 and “a vacuum source” in line 10 is indefinite in that  it is unclear if these vacuum sources are the same or different.
As regards claim 20, the recitation of  “a vacuum source” in line 4 and “a vacuum source” in line 8 is indefinite in that  it is unclear if these vacuum sources are the same or different.
Remaining claims 2-19 are necessarily rejected as being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As regards claim 7, the claim depends from cancelled claim 2 and therefore fails to limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of compact prosecution, the examiner will interpret claim 7 as if depends from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6-12, 15 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0038626 (“Locke et al”) in view of U.S. Patent Application Publication No. 2009/0275884 (“McNulty et al.”) and U.S. Patent Application Publication No. 2011/0171732 (“Mandoli et al.”).
As regard claim 1, Locke et al. discloses protease modulating wound interface layer for use with negative pressure wound therapy that anticipates Applicants’ presently claimed invention.  More specifically, Locke et al. discloses a method of enhancing wound healing (see para. [0039] which discloses that the application of negative pressure encourages granulation and manage wound fluid, enhancing the effectiveness of the modulating elements, i.e., enhances wound healing) comprising the steps of: providing a scaffold (tissue interface 108 (mesh 114), see para. [0032]); packing a wound with the scaffold (see Fig. 1); encasing the wound with an airtight cover (cover 106, see para. 20 which discloses a sealed therapeutic environment, see also para. [0021]) connected only to a vacuum source (pump 104, see para. [0020 and [0021]; and applying negative pressure only to the wound using the vacuum source (para.[0020] and [0021]).
Locke et al. fails to teach the scaffold is pretreated.  However, McNulty et al., in its disclosure of an analogous method of enhancing wound healing (see the abstract, which discloses the promotion of wound healing and claim 1, which discloses a method of treating a wound site), teaches providing a pretreated scaffold (see para. [0047] which discloses the scaffold may be infused with, coated with, or comprised of, cells, growth factors, or other nutrients that promote cell growth, and see para. [0045] which discloses a dressing that is a material inserted into a wound (104) that encourages cell growth, for example the dressing comprises a scaffold); packing a wound with the scaffold (para. [0045] discloses inserting the dressing into the wound; i.e., packing the wound with the scaffold); encasing the wound with an airtight cover (constituted by the drape 124 connected to vacuum source [see para. 0054], which discloses that drape 124 helps to seal tissue site 102 so that a therapeutic reduced pressure can be applied and maintained at the tissue site 102); and applying at least one instance of negative pressure to the wound using the vacuum source (see para. [0052] which discloses that reduced source 112 may be any device for supplying a reduced pressure such as a vacuum pump).
In view of McNulty et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to pretreat the scaffold of Locke et al. with cells, growth factors, or other nutrients in order to promote cell growth.
Locke et al. as modified by McNulty et al. also fails to teach the steps of pretreating the scaffold by placing a population of cells near the scaffold in a container connected to a vacuum source and applying at least one instance of negative pressure to the container such that the population of cells penetrates the scaffold.  However, Mandoli describes the commonly known method of vacuum seeding cells, specifically, placing a population of cells near a scaffold in a container connected to a vacuum source (petri-dish ... loaded with cell loaded serum, see para. [0054] note procedure repeated for cells); and applying at least one instance of negative pressure to the container (aspiration by syringe, para. [0054] note again procedure repeated for cells). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have vacuum seeded the cells into the scaffold of modified Locke et al., as suggested by Mandoli, in order to seed the inside of the scaffold and provide complete coverage.
As regards claim 6, modified Locke et al. discloses the method of claim 1, wherein the provided scaffold (mesh 114) comprises fibers having a diameter of between 0.5 and 5 micrometers (see para. [0044] which discloses the diameters of the fibers).
As regards claim 7, modified Locke et al. describes the method of claim 1, but fails to describe wherein the population of cells comprises at least one cell selected from the group consisting of: fibroblasts, keratinocytes, melanocytes, monocytes, and macrophages.  McNulty discloses seeding cells (see para. [0050]), but is silent as to the type. However, McNulty does describe adding agents to increase keratinocytes, monocytes and macrophages (see para. [0068] and [0071]) among other potentially beneficial agents. As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have seeded the scaffold of modified Locke et al. with fibroblasts, keratinocytes, melanocytes, monocytes, and macrophages in order to decrease healing time. 
As regards claim 8, modified Locke et al. discloses the method of claim 1, wherein the wound is a cutaneous wound, a muscle wound, a diabetic ulcer, a burn wound, or a surgical opening (see para. [0024] which discloses the wound may be a diabetic ulcer, for example).
As regards claim 9, modified Locke et al. discloses the method of claim 1, wherein negative pressure is applied using a negative pressure wound therapy system (note disclosure of negative pressure therapy system 100 in para. [0017] which is used to treat a wound).
As regards claim 10, modified Locke et al. disclose the method of claim 1, wherein the negative pressure applied is between 1 and 10 psi (note para. [0026] which discloses common therapeutic ranges applied are between -75 mm Hg and 300 mm Hg, which convert to 1.45 psi to 9.66 psi, and which is between 1 and 10 psi).
As regards claim 11, modified Locke et al. disclose the method of claim 1, but fails to teach the negative pressure is applied for a duration of between 5 and 50 seconds.  However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   Further, the general concept of determining the amount of time to apply the negative pressure to a wound falls within the realm of common knowledge of optimizing a result effective variable.  As such, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention, through routine experimentation, to determine that optimum time of applying negative is between 7 and 50 seconds based on factors such as wound site severity, the amount of wound exudate, etc., in order to properly provide treatment tailored to the specific type of wound.
As regards claim 12, modified discloses the method of claim 1, except wherein negative pressure is applied continuously.  However, McNulty et al. further discloses applying negative pressure to the wound using a reduced pressure treatment system (106) that comprises a reduced pressure source, such as a pump (112) and a controller (110); wherein the controller can direct the reduced-pressure source to apply variable or non-variable or even continuous (see para. [0051],[0052] [0058] [0086]).
In view of McNulty et al., it  would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have modified the method of Locke et al. by applying the negative pressure continuously depending upon the severity and size of the wound requiring healing.
As regards claim 15, modified Locke et al. discloses the method of claim 1, further comprising the step of adding an extracellular matrix material to the scaffold prior to packing the scaffold into the wound (see para. [0017] which discloses the mesh 114 is constructed from collagen; collagen is an extracellular matrix material).
As regards claim 20, Locke et al. discloses protease modulating wound interface layer for use with negative pressure wound therapy that anticipates Applicants’ presently claimed invention.  More specifically, Locke et al. discloses a method of enhancing wound healing (see para. [0039] which discloses that the application of negative pressure encourages granulation and manage wound fluid, enhancing the effectiveness of the modulating elements, i.e., enhances wound healing) comprising the steps of: providing a scaffold (tissue interface 108 (mesh 114), see para. [0032]); packing a wound with the scaffold (see Fig. 1); encasing the wound with an airtight cover (cover 106, see para. 20 which discloses a sealed therapeutic environment, see also para. [0021]) connected to a vacuum source (pump 104, see para. [0020 and [0021]; and applying negative pressure to the wound using the connected vacuum source (para.[0020] and [0021]); with the proviso that nucleic acids are not added to the scaffold packed in the wound since none are mentioned.
Locke et al. fails to teach the scaffold is pretreated.  However, McNulty et al., in its disclosure of an analogous method of enhancing wound healing (see the abstract, which discloses the promotion of wound healing and claim 1, which discloses a method of treating a wound site), teaches providing a pretreated scaffold (see para. [0047] which discloses the scaffold may be infused with, coated with, or comprised of, cells, growth factors, or other nutrients that promote cell growth, and see para. [0045] which discloses a dressing that is a material inserted into a wound (104) that encourages cell growth, for example the dressing comprises a scaffold); packing a wound with the scaffold (para. [0045] discloses inserting the dressing into the wound; i.e., packing the wound with the scaffold); encasing the wound with an airtight cover (constituted by the drape 124 connected to vacuum source [see para. 0054], which discloses that drape 124 helps to seal tissue site 102 so that a therapeutic reduced pressure can be applied and maintained at the tissue site 102); and applying at least one instance of negative pressure to the wound using the vacuum source (see para. [0052] which discloses that reduced source 112 may be any device for supplying a reduced pressure such as a vacuum pump).
In view of McNulty et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to pretreat the scaffold of Locke et al. with cells, growth factors, or other nutrients in order to promote cell growth.
Locke et al. as modified by McNulty et al. as fails to teach the steps of pretreating the scaffold by placing a population of cells near the scaffold in a container connected to a vacuum source and applying at least one instance of negative pressure to the container such that the population of cells penetrates the scaffold.  However, Mandoli describes the commonly known method of vacuum seeding cells, specifically, placing a population of cells near a scaffold in a container connected to a vacuum source (petri-dish ... loaded with cell loaded serum, see para. [0054] note procedure repeated for cells); and applying at least one instance of negative pressure to the container (aspiration by syringe, para. [0054] note again procedure repeated for cells). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have vacuum seeded the cells into the scaffold of modified Locke et al., as suggested by Mandoli, in order to seed the inside of the scaffold and provide complete coverage.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. in view of McNulty et al. and Mandoli as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2012/0058090 (“Lelkes”).
As regards claim 4, modified Locke et al. discloses the method of claim 1, wherein the provided scaffold comprises electrospun collagen fibers (see para. [0047]), but fails to teach the fibers are electrospun soy protein isolate.  However, Lelkes describes an electrospun fiber constructed from soy protein isolate (see [0016]) for use in wound healing, describes its similarity to collagen found in the skin (see para. [0035] and [0147]) and discloses that scaffold my help prevent scar formation [0147]). 
In view Lelkes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have substituted the electrospun collagen fibers for electrospun soy protein isolate fibers because it is similar to collagen found in skin (see para. [0147] of Lelkes), is more readily accessible (see para. para. [0035] of Lelkes), and may prevent scarring (see para. [0147] of Lelkes).
As regards claim 5, modified Locke et al. discloses the method of claim 1, Locke et al. further discloses electrospinning of collagen fibers (see para. [0047]) which form the scaffold, but fails to disclose the provided scaffold is electrospun from a solution comprising 7% (w/v) purified soy protein isolate (SPI) and 0.05 % (w/v) polyethylene oxide (PEO) dissolved in 1,1,1,3,3,3-Hexafluoro-2-propanol (HEP).
Lelkes, however, teaches it is known to electrospin fibrous material for use with wound healing and describes its similarity to collagen in the skin (see para. [0035] and [0147]), is more readily accessible (see para. [0035] of Lelkes), and may prevent scarring (see para. [0147] of Lelkes).  Lelkes further discloses fibers electrospun from a solution comprising 7% (w/v) purified soy protein isolate (SPI) and 0.05 % (w/v) polyethylene oxide (PEO) (see para. [0026] and Fig. 1G) dissolved a solvent of in 1, 1, 1,3,3,3-Hexafluoro-2-propanol (HFP) (see para. [002]). 
In view Lelkes, it would have been obvious to one having ordinary skill in the art before the effective filing date of the presently claimed invention to have substituted the electrospun collagen fibers for electrospun soy protein isolate fibers electrospun from a solution comprising 7% (w/v) purified soy protein isolate (SPI) and 0.05 % (w/v) polyethylene oxide (PEO) dissolved in 1,1,1,3,3,3-Hexafluoro-2-propanol (HEP) because it is similar to collagen found in skin (see para. [0147] of Lelkes), is more readily accessible (see para. para. [0035] of Lelkes), and may prevent scarring (see para. [0147] of Lelkes).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. in view of McNulty et al. and Mandoli as applied to claim 1 above, and in further view of U.S. Patent Application Publication No. 2007/0066945 (“Martin“).
As regards claim 13, modified Locke et al. discloses the method of claim 1 except, wherein the at least one instance of negative pressure is applied in a pulsatile pattern.  However, Martin in its disclosure of an analogous method teaches a method of enhancing wound healing (see the abstract, which discloses a scaffold that promotes tissue growth), comprising the steps of: providing a scaffold (111); packing a wound with the scaffold see para. [478], which discloses that scaffold 111 is placed in contact with the wound bed); encasing the wound with an airtight cover (backing layer 3, see para. [478] which discloses that the backing layer is capable of a fluid tight seal) connected to a vacuum source (pump 18 see Fig. 11); and applying at least one instance of negative pressure to the wound using the vacuum source (see para. [478] which discloses outlet pipe 9 for connection to a fluid take off tube 10 and para. [480] which discloses that pump 18 applies a low negative pressure on the wound).  Marin further discloses that negative pressure may be applied and that fluid movement may be pulsed (see para. [0266- 0267]).
In view of Martin, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have modified the method of Locke at al. by applying the negative pressure to the wound in a pulsate pattern depending upon the severity and size of the wound requiring healing.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. in view of McNulty et al. and Mandoli as applied to claim 1 and in further view of CN 205515693 U (“Whu”).
As regards claim 14, Locke et al. discloses the method of claim 1, except wherein the negative pressure is separately applied multiple times over the course of treatment.  However, Whu in an analogous wound therapy apparatus teaches that a negative pressure wound therapy apparatus mainly uses negative pressure as a suction source either continuously or intermittently in order to increase the wound blood flow, to  reduce tissue edema and to promote wound healing (see page 1 under the heading Description). 
In view of Whu, it would have been obvious to one having ordinary skill in the art before the effective time of filing the presently claimed invention to have modified the method of Locke at al. by applying negative pressure to the wound intermittently, i.e., in separate stages, over the course of treatment depending upon the size, severity and type of wound.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. in view of McNulty et al. and Mandoli as applied to claim 1 and in further view of WO 2014/182994 A1 (“Frank et al”).
As regards claims 16-17 and 19, modified Locke et al. discloses the method of claim 1, except that the method further comprises the step of adding a natural or synthetic therapeutic drug to the scaffold prior to packing the scaffold into the wound (claim 16) or the step of adding a natural or synthetic peptide to the scaffold prior to packing the scaffold into the wound (claim 17) or the step of adding a nucleic acid to the scaffold prior to packing the scaffold into the wound (claim 19).
However, Frank et al. in its analogous disclosure of a scaffold for use in wound healing, teaches it is known to provide scaffold with antimicrobial agents, nucleic acids, proteins, peptides, and combinations thereof for the purpose of enhancing wound healing (see page 3, line 29-page 4, line 2).  In view of Frank et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the method of Locke at al. by adding antimicrobial agents which are therapeutic drugs, nucleic acids and/or peptides to the scaffold in order to enhance wound healing.
While, Frank et al. does not disclose the antimicrobial agent or the peptide is natural or synthetic, absent a critical teaching and/or a showing of unexpected results derived from the use of natural or synthetic therapeutic agents or peptides, the Office contends that use of natural or synthetic therapeutic agents or peptides are an obvious design choice which does not patentably distinguish Applicants’ invention over the prior art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Locke et al. in view of McNulty and Mandoli as applied to claim 1 above, and in further view of U.S. Patent Application Publication No . 2010/0297208 A1(“Fry et al.”) 
As regards claim 18, modified Locke et al. discloses the method of claim 1, except that the method further comprising the step of adding a vitamin to the scaffold prior to packing the scaffold into the wound. However, Fry et al. in its analogous disclosure of a scaffold for use in wound healing, teaches it is known to provide scaffold with active agents such as vitamin B in order to improve scar resolution and prevent scar formation (see para. 0054]). It would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified the method of Locke at al. by adding active agents such as vitamin B to the scaffold in order to improve scar resolution and prevent scar formation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in that it discloses that antibiotics may be natural or synthetic.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/KIM M LEWIS/Primary Examiner, Art Unit 3786